Graham, Judge,
delivered the opinion of the court:
This case was originally heard on demurrer and the demurrer was sustained. (60 C. Cls. 405.) The plaintiff thereafter filed an amended petition and the case went to hearing before a commissioner.
While no copy of the contract relied upon was filed with the petition, as required by the rules of the court, the case has been before a commissioner. Without discussing the details, the Government finally concluded to allow some sort of remuneration to the plaintiff’s company under an order given to it to furnish material to another contractor who was making puttees, and after the cancellation of these orders to third parties which put an end to the company’s supplying them with cloth, and after conferences, the matter was settled by a release on June 13, 1919, wherein in consideration of the plaintiff’s company being paid the sum of $19,481.02 it released all claims of whatsoever nature it might have at that time against the United States Government under said alleged contract mentioned in the petition, and thereafter, on the 19th of June a formal cancellation agreement was entered into by which in consideration of the. payment of the sum just mentioned, which was in payment of certain materials which were to be. taken over by the defendant, the plaintiff’s company released and forever discharged “the United States of and from all and all manner of debts, dues, sum or sums of money, accounts, reckonings, claims, and demands whatsoever due or to become due in law or in equity, under or by reason of or arising out of said original contract, except the sum or sums herein agreed to be paid.”
Both releases were signed by the plaintiff’s company and the sum agreed to be paid to the company was paid to and received by it. This would be sufficient to prevent the plaintiff from recovering. The findings, however, show that the plaintiff has failed to prove his claim either “ as to amounts or values.” The petition should be dismissed and it is so ordered.
*128Sinnott, Judge; Green, Judge; and Booth, Chief Justice, concur.
Moss, Judge, took no part in the decision of this case because of illness.